Citation Nr: 0026920	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision confirmed and 
continued a 50 percent rating for post-traumatic stress 
disorder.


REMAND

In September 1999, the veteran was informed that his records 
were being transferred and his appeal was being certified to 
the Board.  He was also informed that he had 90 days from the 
date of the letter in which to submit additional evidence.  
In January 2000, additional evidence was received at the 
Board.  In May 2000, a statement was received from the 
veteran's representative waiving initial consideration of the 
evidence by the RO, although more than 90 days had elapsed 
since notification to the veteran of transfer of records to 
the Board.  In September 2000, further additional records 
were received at the Board.  Among the newly submitted 
evidence is a February 2000 letter from M. Christensen, M.D., 
a VA physician, stating that the veteran was under his care 
for a mental disorder "which causes him to be particularly 
sensitive to stressful situations."  As the most recent 
records of his VA treatment are dated in December 1999, it is 
not clear whether all records of the veteran's current 
treatment have been associated with the claims file.  
Inasmuch as the February 2000 letter from Dr. Christensen 
puts the VA on notice of the possible existence of additional 
treatment records, these records should be obtained prior to 
further adjudication of the veteran's claim for an increased 
rating.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(a remand is required where records in control of VA could 
reasonably be expected to be a part of the record and could 
be determinative of the claim but were not considered); 
Solomon v. Brown, 6 Vet. App. 396, 401 (1994).  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since December 1999, the date of his most 
recent record of treatment by VA. After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


